Citation Nr: 1519731	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-46 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a thoracolumbar spine disorder. 

3.  Entitlement to service connection for bone spur of the back.

4.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to November 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO denied the claims on appeal.  

The Board remanded the case in June 2013 and instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claims.  The AOJ scheduled the Veteran for VA examination, which was performed in July 2013, and subsequently issued a supplement statement of the case in August 2013 in which it again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  Any cervical spine disorder the Veteran currently experiences is not related to military service or an event of service origin.

2.  Any thoracolumbar spine disorder the Veteran currently experiences is not related to military service or an event of service origin.

3.  Any bone spur of the back the Veteran currently experiences is not related to military service or an event of service origin.

4.  The Veteran does not have a bilateral shoulder disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The Veteran does not have a thoracolumbar spine disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The Veteran does not have a bone spur of the back that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The Veteran does not have a bilateral shoulder disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through an October 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the October 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2008 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the October 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examination concerning his claims in July 2013, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considered all of the pertinent evidence of record, to include statements given by the Veteran, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Here, the Veteran contends that he has a cervical spine disorder, a thoracolumbar spine disorder, bone spur of the back, and a bilateral shoulder disorder as a result of injuries he sustained during a fall he sustained while on active duty.  Thus, the Veteran contends that service connection for a cervical spine disorder, a thoracolumbar spine disorder, bone spur of the back, and a bilateral shoulder disorder is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Regarding the Veteran's claims for service connection for neck and back disorders, review of his service treatment records reflect that they are silent as to any complaints of or treatment for injuries to the cervical or thoracolumbar spine.  However, as discussed in the June 2013 Remand, as the Veteran is a combat Veteran, the Board finds credible his report of having sustained a fall in service that caused pain in his neck, shoulders, and back.  See 38 U.S.C.A. § 1154(b) (West 2014).  At his November 1970 separation report of medical examination, the Veteran was found to have a normal spine and normal musculoskeletal system.  He stated at that time that he was "in good health."  Post-service treatment records reflect that the Veteran has been seen for chiropractic treatment of low back pain on a consistent basis since at least 1992.  His private treatment provider has, on various occasions, assigned him diagnoses of lumbar sprain and strain, non-allopathic lesions of the lumbar region, muscle spasm, cervical segmental dysfunction, and lumbar disc degeneration.  In addition, his private chiropractor submitted a statement in December 2008 in which he identified the Veteran's diagnosis as "osseous calcification at the T-12 thru L-2 vertebra.  This osseous structure is consistent with the changes that would take place from a trauma to this part of the spine." 

The Veteran underwent VA examination in July 2013.  Report of that examination reflects that the examiner considered the Veteran's history of injury to his neck and back from a fall in service, as well as his report of having received weekly chiropractic treatment for approximately ten years.  The examiner conducted radiological study and diagnosed the Veteran with degenerative changes of the neck, arthritis of the thoracolumbar spine, and a bone spur on the spine.  In his opinion, the VA examiner found it to be less likely than not that the Veteran's degenerative changes of the neck, arthritis of the thoracolumbar spine, and bone spur on the spine were etiologically linked to his time in service.  In so finding, the examiner explicitly considered the fall the Veteran sustained in service, as well as his subsequent treatment with pain medication, but found that no chronic disorder existed in service.  The examiner based this conclusion on the Veteran's own report that no diagnosis had been assigned at the time and that he had been returned to normal duty following the initial evaluation.  The examiner further pointed to the normal separation medical examination, at which no spinal abnormalities were noted.  The examiner further opined that the Veteran's current spinal diagnoses were "more likely a generalized process that would have occurred in the absence of the described injury."  Consequently, the examiner concluded that any relationship between the Veteran's current degenerative changes of the neck, arthritis of the thoracolumbar spine, and bone spur on the spine and his time in service was doubtful.

The Veteran has also submitted written statements to VA in support of his service connection claims.  To that end, the Veteran has stated that he injured his neck and back in a fall during military service.  He has further contended that he believes his current problems with his neck and back stem from that in-service fall.   

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a cervical spine disorder, a thoracolumbar spine disorder, and bone spur of the back.  Because the question of whether a disability such as degenerative changes of the neck, arthritis of the thoracolumbar spine, or a bone spur on the spine is related to the Veteran's service is a medical question requiring expertise, the Board relies in large measure upon the VA examiner's July 2013 opinions in making its determination.  The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The VA examiner's opinion specifically addressed causation, clearly indicating that the Veteran's current cervical and thoracolumbar spine disorders are unrelated to his military service, including to the in-service fall.  The examiner offered a clear and well-reasoned rationale for his opinion that the Veteran's current cervical and thoracolumbar spine disabilities are was less likely than not related to service, relying on the examination report and his medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current cervical and thoracolumbar spine disabilities was doubtful.  

Specifically, the examiner noted that the Veteran's current cervical and thoracolumbar spine disabilities are likely the result of a "generalized process" that would have occurred even in the absence of the in-service fall.  Taking into consideration the medical evidence of the Veteran's current claimed disabilities, as well as the findings of the VA examiner, the Board finds that there is absent from the record persuasive evidence to establish that current cervical and thoracolumbar spine disabilities are linked to the Veteran's time in service.  The Board finds that the medical evidence from the July 2013 VA examiner's well-reasoned opinions-based on the Veteran's reported history, his medical records, and the examiner's medical expertise and current medical knowledge-is persuasive.  In arriving at his opinion, the VA examiner independently considered the Veteran's contentions concerning the etiology of his claimed disorders.  The examiner nevertheless concluded that the Veteran's current cervical and thoracolumbar disorders were not likely due to service.  

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer an etiological link between the Veteran's time in service and his current thoracolumbar spine disorder.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one provider's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is satisfied that the July 2013 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinion offered by the private practitioner in December 2008.

In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the December 2008 private chiropractor's findings are, at most, speculation as to the possibility that the Veteran's in-service fall could have contributed to his current thoracolumbar spine disability, the Board finds that these statements do not have the required degree of medical certainty.  The Board notes in this connection that a clinician's statement framed in terms such as "may" or "could" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim concerning his cervical and thoracolumbar spine disorders is the December 2008 private chiropractor's statement that the Veteran's thoracolumbar spine disability was "consistent with the changes that would take place from a trauma to this part of the spine."  However, as noted above, to the extent that the private practitioner in December 2008 associated the Veteran's current thoracolumbar spine disorder to service, this opinion appears to have been based on conjecture.  The Board finds that this evidence is outweighed by the medical evidence from the July 2013 VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge.  In arriving at his negative opinions, the July 2013 VA examiner considered the Veteran's contentions regarding the etiology of his current back disorders.  The examiner nevertheless concluded that the Veteran's current thoracolumbar spine disorders are not likely related to service, including to his in-service fall.

Given the failure of the December 2008 private chiropractor to provide anything more than an unsupported opinion concerning a relationship between the Veteran's spine disorders and military service, and in light of the well-reasoned opinion offered by the VA examiner in July 2013, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The July 2013 VA examiner provided reports that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  Thus, the Board relies upon the July 2013 VA examiner's opinion in making its determination.  As discussed above, the VA examination specifically addressed causation, clearly indicating that the Veteran's current arthritis and bone spur of the thoracolumbar spine are not likely related to his time in service.  For these reasons, the Board concludes that the VA examiner's opinions are of greater weight.

The Board has considered the Veteran's contentions that his current cervical and thoracolumbar spine disorders and bone spur of the back are etiologically linked to his time in service.  However, the Board notes that in order for the claims of service connection to be granted, the record would have to contain competent evidence linking his claimed disorders to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between any current cervical or thoracolumbar spine disorder or bone spur of the back and service.  Thus, although the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a medical question such as this.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant his claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his claimed cervical and thoracolumbar spine disorders are not etiologically linked to military service.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current cervical and thoracolumbar spine disorders and bone spur of the back have little probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for a cervical spine disorder, a thoracolumbar spine disorder, and bone spur of the back must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against these claims of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the Veteran's remaining service connection claim, upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim because the evidence shows that the Veteran does not have a right or left shoulder disorder.  In that connection, the Board notes, as discussed above, that it is conceded that the Veteran experienced a fall while on active duty and subsequently had pain in his shoulders while still in service.  However, at his separation report of medical examination, conducted in November 1970, he was found to have a normal musculoskeletal system and normal upper extremities bilaterally.  He stated at that time that he was "in good health."  Post-service private records from the Veteran's chiropractor reflect that he has been seen for complaints of left shoulder pain, but no diagnosis has been assigned. 

In July 2013, the Veteran underwent VA examination concerning his claim for a bilateral shoulder disorder.  At that time, he again complained of shoulder pain that he contended was due to the in-service fall.  The examiner noted that the Veteran had some limitation of forward flexion of the left shoulder but found that the limited motion "appears to be normal for this individual."  The examiner also noted tenderness to palpation over the clavicle and acromion, but none was found at the AC joint or the deltoid and rotator cuff.  Radiological study found no abnormalities in the shoulders bilaterally, and the examiner concluded that there was "no objective pathology" of the shoulders other than the normal variant of "minimally diminished degree of abduction" in the left shoulder.  

In this case, the evidence establishes that the Veteran has not been diagnosed as having any chronic right or left shoulder disorder at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any right or left shoulder disorder.  In the absence of proof of a current shoulder disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current right or left shoulder disorder, the Board must conclude the Veteran does not currently suffer from any such disabilities.  Without competent evidence of disability due to disease or injury, the Board must deny this claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has a bilateral shoulder disorder that is related to service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has a bilateral shoulder disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the etiology of his claimed disorder.  In contrast, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing his opinions, to include specifically the Veteran's contentions.  Therefore, the Board gives greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed right or left shoulder disorder.  In that connection, the Board concedes, as discussed above, that the Veteran fell in service and experienced pain in his shoulders as a result.  However, the Board notes that at his November 1970 separation medical examination, the Veteran was found to have a normal musculoskeletal system and normal upper extremities bilaterally; he reported at the time that he was "in good health."  In addition, although the Veteran's private chiropractor has treated the Veteran for shoulder pain, he has not assigned any diagnosis to the Veteran's complaints.  The Board further acknowledges the Veteran's complaints of ongoing pain in his shoulders but notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there has simply been no diagnosis of any shoulder disorder at any point during the appeal period.  

The Board further finds compelling the conclusions of the July 2013 VA examiner, who considered the Veteran's in-service fall as well as his current complaints, conducted a thorough physical evaluation of the Veteran, and came to the conclusion that the Veteran does not in fact experience any right or left shoulder disorder.  Thus, during the course of the claim, the Board finds that the evidence supports a finding that the Veteran has not been diagnosed with any shoulder disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing an orthopedic disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the July 2013 VA examiner considered the Veteran's contentions regarding his symptomatology and nevertheless found him not to experience any current right or left shoulder disorder.  The Board accepts the opinions of the VA examiner that the Veteran does not experience a current shoulder disorder as being the most probative medical evidence on the subject, as the opinion is based on thorough review of all historical records and a thorough examination, and the reports both contain a detailed rationale for the examiner's conclusion.  

As discussed, the July 2013 examination report is negative for objective findings of any right or left shoulder disorder.  The Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiner, who is a medical professional.  Absent a showing of shoulder pathology, service connection for a shoulder disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a bilateral shoulder disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied. 

Entitlement to service connection for a thoracolumbar spine disorder is denied. 

Entitlement to service connection for bone spur of the back is denied.

Entitlement to service connection for a bilateral shoulder disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


